Citation Nr: 1542580	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to May 14, 2012 for schizoaffective disorder.  

2.  Entitlement to a total disability rating based upon individual unemployability due to a service connected disability prior to May 14, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In July 2011 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript of that hearing is of record.

In October 2011, the Board remanded these matters for additional development.

An August 2012 rating decision granted a 100 percent rating for schizoaffective disorder, effective May 14, 2012.  In a June 2013 supplement statement of the case, a rating in excess of 50 percent for a schizoaffective disorder prior to May 14, 2012 was denied.  Additionally, in the June 2013 supplement statement of the case, TDIU was denied prior to May 14, 2012.  While the RO has assigned a higher rating for schizoaffective disorder which is the highest rating possible, during the pendency of this appeal, a higher rating is still available prior to May 14, 2012.  Therefore, the claim for a higher rating and TDIU prior to May 14, 2012, remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From January 8, 2008, to May 14, 2012, schizoaffective disorder was manifested by ongoing symptoms of depression, anxiety, social isolation, restricted social functioning, avoidance behaviors, hearing voices, and those symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  Symptoms of total social impairment were not shown.

2.  Prior to May 14, 2012, the Veteran's service connected schizoaffective disorder was rated as 70 percent disabling and precluded him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for 70 percent rating, but not higher, for a schizoaffective disorder, from the January 8, 2008, to May 14, 2012, but not earlier, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9211 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU were met prior to May 14, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in September 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the June 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and obtained adequate opinions concerning the Veteran's schizoaffective disorder in January 2008.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).


Increased Rating

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015). When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's schizoaffective disorder was rated 50 percent prior to May 14, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9211(2015).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

Initially, the Board notes in rating the Veteran's disability, the Board is mindful that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, in this case, where symptoms cannot be clinically distinguished from other diagnosed psychiatric disorders of record, all relevant signs and symptoms have been attributed to the service-connected schizoaffective disorder.  The Board has considered all the evidence of record in light of the criteria noted above, and finds, resolving all reasonable doubt in favor of the Veteran, that the service-connected schizoaffective disorder more nearly approximates a 70 percent rating, but not higher.  38 C.F.R. § 4.7 (2015).

In finding that a rating of 70 percent for schizoaffective disorder is warranted, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for depressive disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A January 2008 VA mental health examination report shows the Veteran was diagnosed with a schizoaffective disorder in remission and anxiety disorder.  The Veteran reported that he experienced sudden onset of severe anxiety which made him scared.  He denied chest pain or other physical discomfort during the panic attacks.  The Veteran reported good days and bad days with good months and bad months.  The Veteran denied any relapse of psychosis or exacerbation of mood swings since the last psychiatric appointment in August 2007.  He reported that he could get in a good mood and wanted to do something, but then could not get motivated to complete the tasks.  He also reported racing thoughts and skipping around from topic to topic.  Examination of the Veteran showed that his general appearance was clean and neatly groomed.  His psychomotor activity was noted to be unremarkable.  The Veteran's speech was spontaneous.  The Veteran's attitude toward the examiner was friendly.  He was noted to have a full affect with a good mood.  His attention was intact.  The examiner reported that the Veteran was oriented to person, time, and place.  His thought process was goal-directed.  No delusions were reported.  The Veteran understood the outcome of his behavior and understood that he had a problem.  The examiner reported that the Veteran had sleep impairment.  No hallucinations were reported by the Veteran.  The examiner noted that the Veteran also did not display inappropriate behavior or obsessive or ritualistic behavior.  No homicidal or suicidal thoughts were noted.  The Veteran showed that he had good impulse control with no episodes of violence.  The Veteran was also able to maintain personal hygiene and no problems with activities of daily living were reported.  His memory was also noted to be intact with some mild impairment of recent memory.  The examiner assigned a GAF score of 70.  The examiner found that there was reduced reliability and productivity due to schizoaffective disorder as his motivation and concentration were reported to be declined.  

A February 2008 VA treatment record shows that the Veteran reported having less panic attacks.  He reported feeling less depressed although he admitted to hearing some vague voices calling his name occasionally.  No suicidal or homicidal ideations were reported.  His psychosis was noted to be in remission.  He was assigned a GAF score of 75 with an employability GAF of less than 50.  

A June 2008 VA treatment record shows that the Veteran reported daily panic attacks for the last two months.  His psychosis was noted to still be in remission with no overt psychotic thoughts.  His GAF score was 65 with an employability GAF of less than 50.  

A July 2008 VA treatment record shows that the Veteran reported frequent panic attacks without warning.  The Veteran reported being worried that his intense panic attacks may cause a relapse of psychosis.  He reported that he was less stressed living in a secure environment but that it was impossible to get back to work competing with other people.  His stress tolerance was reported as poor with a high potential for relapse of psychosis.  As long as the Veteran lived in a secure place he would be able to function at a marginal level.  His employability GAF score was noted to be 50 which indicated serious problems with occupational functioning.  The Veteran was also given a GAF score of 65 in a secure environment.  

A September 2008 VA treatment record shows that the Veteran did not want to go out in public because he did not want to be embarrassed.  He reported panic attacks once per day.  He also reported being fearful of crowded places but that panic attacks occurred regardless of his environment.  The Veteran also reported hearing mumbled unidentified voices.  He was noted to be paranoid with no systemized delusions.  His depression was noted to be improved but his motivation was decreasing.  No suicidal or homicidal thoughts were reported.  The Veteran was assigned a GAF of 55 under current environment but an employability GAF of 40.  

A December 2008 VA treatment record shows that the Veteran did not have a panic attack since his medication was increased.  He still reported hearing mumbling voices or a knocking sound at the door.  He reported that he still lived alone and that it was hard to motivate himself.  He reported no routine activity except watching TV as he hesitated to socialize for fear of panic attacks.  No delusions, or suicidal/homicidal thoughts were reported.  He was assessed with a GAF of 60 under the current secure environment and employability GAF was assessed at less than 40.  

A March 2009 VA treatment record shows that the Veteran reported that his anxiety was severe.  He reported being under a lot of stress due to financial pressure.  He reported frequent panic attacks occurring at night.  The Veteran denied any psychotic episodes except hearing noise or voices calling his name.  He denied any audio or visual hallucinations other than hearing mumbling voices.  No suicidal or homicidal thoughts were reported.  The examiner reported that the Veteran's anxiety remained his major psychopathology and the major stressor was finances.  No overt psychosis or mood swings were noted and the Veteran was not considered an imminent risk of suicidal or homicidal actions.  The Veteran was diagnosed with a schizoaffective disorder and an anxiety disorder.  He was assigned a GAF of 55 under the current environment and an employability GAF of 40.

A September 2010 VA treatment record shows that the Veteran reported still hearing voices not in full sentences or commanding voices.  He reported that his mood has not been exacerbated by depression or insomnia.  He reported that stress in his life was due to increased debts.  The Veteran denied suicidal ideations, bizarre thoughts, and overt delusions.  He was noted to have good reality testing results.  His psychosis was noted to be stable.  He was diagnosed with a schizoaffective disorder and an adjustment disorder with anxiety.  He was assigned a GAF score of 60 under the current environment and an employability GAF of less than 40.  

A May 2011 VA treatment record showed that the Veteran was assessed with schizoaffective disorder with a GAF of 70 under the current environment and an employability GAF of less than 40.  

A July 2011 letter from the Veteran's treating VA psychiatrist reported that the Veteran had been under that psychiatrist's care since May 1999 and that his mental status had been stable with current treatments.  The Veteran's prognosis was noted as guarded.  The VA psychiatrist reported that even though the Veteran's clinical symptoms were noted to be stable under a secure environment, his employability GAF was less than 40 which meant severe impairment of work due to low stress tolerance, lack of concentration ability, and distractibility as a result of his mental illness.  In the opinion of the VA psychiatrist, the Veteran did not have the mental capacity to return to work competitively.  

An August 2011 VA treatment record shows that the Veteran reported that his mood had been relatively stable with current medication but that it took him a long time to calm down after losing his temper.  He denied violent episodes.  He reported living with his 9 year old son and their relationship had been good.  The Veteran reported that he tried not to go out of the house, but that he has a lady friend.  He reported having nightmares of being chased that caused him to wake up sweating.  The Veteran denied any intrusive thoughts.  He reported hearing voices calling his name, but not in full sentences.  He showed good reality testing and sense.  No feelings of worthlessness were reported and he denied suicidal ideations.  He was diagnosed with schizoaffective disorder and assigned a GAF score of 70 with an employability GAF of 40.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service-connected schizoaffective disorder more nearly approximates the criteria for a 70 percent rating under Diagnostic Code 9211, but not higher, for the time period from January 3, 2008, to May 14, 2012.  

In granted the 70 percent rating for the Veteran's schizoaffective disorder, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, the would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for a schizoaffective disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

From January 3, 2008, to May 14, 2012, the Veteran's schizoaffective disorder symptoms were manifest primarily by continuous depression, social isolation, avoidance behaviors, and a difficulty adapting to stressful circumstances including work and work like settings.  The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the January 8, 2008 VA mental health examination scheduled in conjunction with a proposed rating reduction for his service connected schizoaffective disorder.

The Board also notes that the GAF scores within a secured environment of 55, 60, 65, 70, and 75, and GAF score in an employment environment of 50, 40, and below 40, assigned during treatment sessions from January 8, 2008 to May 14, 2012 support the assignment of a 70 percent rating.  According to DSM-IV, GAF scores between 41 and 50 indicate serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, such as having no friends, and inability to keep a job.  GAF scores between 51 and 60 indicate moderate symptoms such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as having few friends and conflicts with peers or co-workers.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms or some difficulty in social, occupational, or school functioning, but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  In this case, the reported symptomatology is consistent with no more than moderate to severe difficulty in social, occupational, or school functioning.  While the Veteran was assessed with GAF scores in a secured environment of 55, 60, 65, 70, and 75.  The Veteran was also assessed GAF scores in an employment environment of 50, 40, and below 40.  In this regard the Veteran has reported that he had not worked since 1997 as a lab technician.  The Veteran also reported that he lived with his 9 year old son and socialized with a lady friend.  However, he also reported that he did not go out in public much due to a fear of having a panic attack or a psychotic episode.  While the assignment of GAF of 60, 65, 70, and 75 would suggest that a lower rating was warranted, those scores were indicated of the Veteran's functioning in a secured environment.  VA medical personnel have consistently separated the Veteran's GAF score into two separate environmental spheres, secured environment and employability environment.  Here, the Veteran was consistently assessed with employment environment GAF scores of 50, 40, and below 40.  Therefore, the Board finds that the GAF scores considering his function in both a secured environment and an employment environment, along with the various VA treatment reports suggest that his schizoaffective disorder results in severe impairment.  Moreover, the Veteran during this period experienced frequent panic attacks and was consistently hearing voices.  The Board finds that the VA treatment reports and the GAF scores show that a rating of 70 percent but no higher is warranted from January 8, 2008 to May 14, 2012.  

However, the Board finds that the symptoms associated with the Veteran's schizoaffective disorder do not meet the criteria for the maximum 100 percent, rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's schizoaffective disorder.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran was consistently found to be oriented and presented himself groomed with appropriate hygiene and appropriately dressed.  The Veteran lived with his son and had a lady friend.  Therefore, he is shown to be able to be around other people, even if to a limited degree, and with some discomfort.  In addition, while the Veteran may have been consistently shown to be totally occupationally impaired, he is not shown to be totally socially impaired.  Additionally, he has not been found to have any memory loss for names of close relatives, his prior occupation, or his own name.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating. 

Accordingly, the Board finds that the criteria for a 70 percent rating, but not higher, for a schizoaffective disorder are met from January 8, 2008, to May 14, 2012.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, considering that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds the preponderance of the evidence supports the claim for a rating of 70 percent, but not higher, for schizoaffective disorder.  However, the preponderance of the evidence is against the assignment of any higher rating and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

In light of the decision above, the Veteran is in receipt of a 70 percent disability rating for a schizoaffective disorder from January 8, 2008, to May 14, 2012.  Thus, for that appeal period, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) (2015).  The remaining question is whether the Veteran's service-connected schizoaffective disorder caused him to be unable to secure or follow a substantially gainful occupation from January 8, 2008, to May 14, 2012.  

In this case, the July 2011 VA psychiatrist opined that the Veteran's mental status was stable with his current treatment plan but that a future prognosis was guarded.  The VA psychiatrist also reported that although the Veteran's clinical symptoms had been stable under a secure environment, his employability GAF was less than 40 which indicated serious impairment of work due to low stress intolerance, lack of concentration ability, and distractibility.  In the VA psychiatrist's opinion, the Veteran did not have the mental capacity to return to work competitively.  The Board notes that the Veteran had not worked since 1997.  After thoroughly considering the totality of the evidence, the Board finds that the Veteran's schizoaffective disorder symptoms have remained consistent throughout the appeal and are best described as not being able to sustain employment due to those symptoms, as opined by the July 2011 VA psychiatrist.  The Board finds that the medical evidence of record shows that that the Veteran has consistently been evaluated with employability GAF scores of 50, 40, and below 40 which indicated that in an employment type atmosphere he would experience severe functional impairment as a result of service-connected schizoaffective disorder.  Thus, the Board finds the overall evidence as to employability shows that the Veteran cannot maintain gainful employment. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that from January 8, 2008, to May 14, 2012, the criteria for TDIU were met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that as of May 14, 2012, the Veteran was granted a 100 percent schedular rating for his service-connected schizoaffective disorder.  The Board notes that the Veteran has alleged an inability to retain employment due to service-connected schizoaffective disorder as of May 14, 2012.  A claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  However, the RO granted a 100 percent schedular rating for schizoaffective disorder as of May 14, 2012 in an August 2012 rating decision.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected schizoaffective symptomatology, the Board finds that the issue of entitlement to a TDIU, as of May 14, 2012 is moot.  Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to a 70 percent rating, but not higher, for a schizoaffective disorder from January 8, 2008, to May 14, 2012, is granted.

Entitlement to TDIU from January 8, 2008, to May 14, 2012, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


